Citation Nr: 1112561	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  09-16 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as a result of in-service exposure to herbicides.

2.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to September 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 RO decision, which denied a claim for service connection for diabetes mellitus, type II; and a July 2008 RO decision, which denied an application to reopen a previously denied claim for service connection for PTSD.

Despite any determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  The following decision addresses this question.

With regard to the Veteran's PTSD claim, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the claims file reflects that the Veteran has been diagnosed with mental health disabilities other than PTSD.  However, the Veteran has also previously been denied service connection for mental health disabilities other than PTSD separately.  Specifically, the Veteran was denied an application to reopen a previously denied claim for service connection for mental depression in a December 2005 rating decision.  In January 1989, the Veteran was denied service connection for a nervous condition.  In April 1987, he was denied service connection for a psychiatric disability.  The Veteran has given no indication that his current claim was intended to reopen any of these other previously denied claims with the exception of his PTSD claim.  Upon review of his statements in support of this claim, the Board finds no indication that the claimant's description of the claim would reasonably encompass any other disability besides PTSD.  As noted, claims for service connection for psychiatric disabilities other than PTSD have been adjudicated in the past and the Veteran has given no indication that he wished to reopen these claims.  Therefore, while the Board has considered the holding in Clemons, the Board finds it appropriate in this case to continue to characterize the issue as it has been characterized throughout the course of this appeal as an application to reopen a previously denied claim for service connection for PTSD.    

In February 2011, a video conference hearing was held before the undersigned Veterans Law Judge at the Muskogee, Oklahoma RO.  Transcripts of these proceedings have been associated with the claims folder.

The Board notes that the Veteran submitted additional medical evidence after the most recent supplemental statement of the case (SSOC) addressing the issue of entitlement to service connection for diabetes mellitus, type II, was issued in February 2010.  However, the Board notes that this medical evidence is not pertinent to the adjudication of the Veteran's diabetes mellitus, type II claim.  With regard to the Veteran's PTSD claim, the Board notes that a SSOC was issued in September 2010 with regard to this claim after the receipt of this medical evidence.  Therefore, the Board finds no prejudice in proceeding to adjudicate these claims. 


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus, type II is not shown by competent evidence of record to be etiologically related to a disease, injury, or event in service, to include exposure to herbicides.  

2.  By a RO decision dated in December 2005, the Veteran's claim for service connection for PTSD was denied on the basis that the evidence does not show a confirmed diagnosis of PTSD.

3.  Evidence received since the December 2005 RO decision is cumulative and redundant, and does not raise a reasonable possibility of substantiating the claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  See 38 U.S.C.A. § 1110, 1112, 1116, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2.  The December 2005 rating decision denying the Veteran's claim for service connection for PTSD is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

3.  New and material evidence sufficient to reopen the Veteran's claim for service connection for PTSD has not been submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2009).  Thus, any error related to this element is harmless. 

VCAA letters dated in April 2008 and February 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, the Veteran was informed in these letters of how appropriate disability ratings and effective dates were assigned. 

For purposes of evaluating the Veteran's request to reopen his claim for service connection for PTSD, the Board observes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that with regard to matters that involve a request to reopen a previously denied claim for service connection based upon the receipt of new and material evidence, in addition to providing notice of the evidence and information that is necessary to establish entitlement to service connection, VA must first notify a claimant of the evidence and information that is necessary to reopen the claim.  To that end, the Court determined that in the context of a claim to reopen, the VCAA requires that VA must first review the bases for the prior denial of record, and then release a notice letter to the Veteran that explains the meaning of both 'new' and 'material' evidence, and also describes the particular type(s) of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown at the time of the prior final VA denial.  See Kent, supra.
The April 2008 letter informed the Veteran that new and material evidence was needed to substantiate his claim to reopen and described what would constitute such new and material evidence.  This letter explained the bases of the prior final denial, and directed the Veteran to submit any new and material evidence relating to the fact that the evidence does not show a confirmed diagnosis of PTSD.  As the Veteran was informed that new and material evidence was needed to substantiate his claim to reopen, what would constitute such new and material evidence, and the correct basis of the prior final denial on the merits, the Board finds that this letter was substantially compliant with the requirements set forth in Kent v. Nicholson.   See Kent, supra.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  All available records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

With regard to claims of service connection, the Board notes that the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

With respect to the Veteran's claim for service connection for diabetes mellitus, type II, the Board notes that there is no competent medical evidence linking this disability to military service, and no lay evidence of continuity of symptomatology suggesting an association to service.  The Veteran has indicated that exposure to agent orange or herbicides resulted in his diabetes mellitus, type II.  However, as will be discussed in greater below, the Board finds no credible evidence of such exposure while on active duty. 

The Board is aware that Charles v. Principi, 16 Vet. App. 370 (2002), requires VA to obtain a medical nexus opinion where the claimant has been diagnosed as having tinnitus and has proffered competent lay evidence of continuous symptoms of the disorder since his discharge from service.  Here, however, the Veteran's service treatment records contain no evidence of treatment for or complaints of diabetes mellitus, type II, nor has the Veteran proffered lay statements indicating that he has had continuous symptoms of this disability since his active duty.  Thus, as there is no medical evidence suggesting an association between his current symptoms or disability and service, and no lay evidence as to the presence of symptomatology in service or the continuity of symptoms since service, the Board finds that the third prong of McLendon is not met, and that VA examination or opinion is not warranted.

With regard to applications to reopen previously denied claims, VA's responsibility to assist the Veteran extends to requesting evidence from any new source identified by the claimant, and if that evidence is not new and material, the claim is not reopened, and VA has no further duties to the Veteran with respect to that particular claim.  VA does not have a duty to provide the Veteran with a VA examination if the claim is not reopened.  The VCAA explicitly stated that, regardless of any assistance provided to the claimant, new and material evidence must still be submitted to reopen a claim.  See 38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2010).  As discussed above, in this case, the RO complied with VA's notification requirements and informed the Veteran of the information and evidence needed to substantiate his claim to reopen.  Since no new and material evidence has been submitted in conjunction with the recent claim to reopen, an examination is not required.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  



II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Certain diseases, to include diabetes mellitus, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).
If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2010).  In this regard, it is noted that a "Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2010).

The diseases alluded to above include AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010).

Notwithstanding the foregoing presumptive provisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).

1.  Entitlement to service connection for diabetes mellitus, type II, to include as a result of in-service exposure to herbicides.

The Veteran contends that he has diabetes mellitus, type II as a result of in-service exposure to herbicides.  At the February 2011 hearing, the Veteran asserted that he worked in aircraft maintenance on the C-130 turbo cargo transports in Tachikawa, Japan during service.  The Veteran asserted at this hearing that, as far as he knew, he was never in Vietnam but that he worked on planes that flew from Vietnam to Japan.     

A review of the medical evidence of record reflects that the Veteran has a current diagnosis of diabetes mellitus, type II. 

As an initial matter, the Board notes that there is no medical evidence of record reflecting that the Veteran was diagnosed with diabetes mellitus, type II during service or within one year of discharge from active duty, nor has the Veteran asserted such.  Specifically, the Veteran alleged at the February 2011 hearing that he has had diabetes for approximately 16 to 17 years.  Therefore, service connection cannot be granted for diabetes mellitus, type II on a presumptive basis under 38 U.S.C.A. § 1112.  

With regard to granting service connection for diabetes mellitus, type II based on in-service exposure to herbicides, the Board finds that there is no credible evidence reflecting that the Veteran was exposed to agent orange or herbicides during service.  The Veteran's personnel records reflect that he served in Japan.  There is no competent, credible evidence of record reflecting that the Veteran served in Vietnam, or any other location where herbicide use has been conceded.  Furthermore, the Veteran specifically asserted at the February 2011 hearing that he did not serve in Vietnam to his knowledge.  The Board has considered the assertions set forth at the February 2011 hearing that the Veteran worked on planes in Japan in service that had flown from Vietnam.  However, the Board notes that there is no presumptive service connection for claims based on servicing or working on aircrafts that flew bombing missions over Vietnam.  See VA Fast Letter 09-20 (May 6, 2009).  A showing of actual duty or visitation in the Republic of Vietnam is required to establish qualifying service in Vietnam.

The Board does note that it was recorded in an August 2010 VA medical record that the Veteran gives a history of being exposed to agent orange in Vietnam and says he has developed diabetes.  As an initial matter, the Board notes that the psychiatrist who signed this medical record merely related the Veteran's assertions.  Therefore, as noted above, this record is not pertinent as medical evidence but is merely a recording of an assertion of the Veteran.  Secondly, the Board finds the Veteran's assertion in this record to be vague, in that it is unclear whether he is attempting to assert that he was exposed to agent orange during his time in the Vietnam War or whether he is asserting that he was exposed to agent orange while actually present in Vietnam.  In light of the fact that the Veteran has asserted no where else in the record that he was actually stationed in the Republic of Vietnam during service, and he specifically indicated at the February 2011 hearing that he did not serve in Vietnam to his knowledge, the Board will presume that this August 2010 assertion was not intended to imply that he had been physically present in the Republic of Vietnam but merely reiterated assertions that the Veteran has previously made that he developed diabetes mellitus, type II as a result of his active duty service during the Vietnam War. 

Therefore, having carefully reviewed the record, the Board finds that there is insufficient evidence to conclude that the Veteran was exposed to herbicides in service.  As the Veteran did not serve on the land mass of the Republic of Vietnam, he is not entitled to the presumption that he was exposed to a herbicide agent during service.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  Furthermore, there is no competent and credible evidence otherwise showing that the Veteran was exposed to agent orange.  As to the Veteran's assertion that he was exposed to residual agent orange from contact with planes in Japan that had flown from Vietnam, the Board finds that such an assertion is clearly so speculative on its face as to not constitute credible evidence of herbicide exposure in service.  Therefore, as actual duty or visitation in the Republic of Vietnam has not been shown, and there is no credible evidence otherwise establishing exposure to herbicides, the Board finds that exposure to herbicides is not conceded, and service connection cannot be granted on a presumptive basis for a diabetes mellitus, type II as a result of herbicide exposure.

With respect to granting service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2010).  Currently, there is no lay or medical evidence of record reflecting that the Veteran had diabetes mellitus, type II in service and no competent medical opinion has related his diabetes mellitus, type II to service.  Furthermore, the Veteran has never asserted that he had diabetes mellitus, type II in service.  

In addition, competent evidence of record does not reflect a diagnosis of diabetes mellitus until many years after service.  Indeed, the Veteran has not described continuity of relevant symptomatology since service.  Therefore, as the claims file contains no medical or lay evidence of a direct relationship between the Veteran's diabetes mellitus, type II and his active duty service, the Veteran's claim must fail on a direct basis as well.  See Shedden, supra. 

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for diabetes mellitus, type II, and the benefit-of-the-doubt rule is not for application.  

2.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for PTSD.

The issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's claim of entitlement to service connection for PTSD.  After a review of the evidence of record, the Board finds that new and material evidence has not been submitted.  
The Board notes that the Veteran was denied service connection for PTSD in a December 2005 RO decision.  Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2010).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2010).  The Veteran was notified of the December 2005 RO decision via a December 16, 2005, letter.  He did not file a timely appeal.  Therefore, the December 2005 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002).  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2002).
  
New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).   

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The basis for the December 2005 denial was that the evidence does not show a confirmed diagnosis of PTSD.  At the time of this denial, service treatment records, personnel records, statements submitted by the Veteran, and VA and private medical records were considered. 

The new evidence submitted since this denial consists of the Veteran's statements and hearing testimony and VA medical records. 

With regard to the Veteran's lay statements and hearing testimony asserting that he developed PTSD as a result of his active duty service, the Board finds that these statements are duplicative of evidence previously submitted, as the Veteran has previously asserted that he has PTSD as a result of his active duty service.  As such, this evidence cannot be considered new in that it essentially duplicates evidence that has already been considered by the RO in the previous final decision.  Thus, the Veteran's statements and testimony are not deemed to be new and material evidence.

With regard to the newly submitted VA medical records, the Board notes that these records reflect that the Veteran has reported a history of PTSD and has been noted as having PTSD by history or a history of PTSD.  As noted, the Veteran's own assertions of having PTSD were already of record at the time of the last denial.  However, there remains no indication in the Veteran's newly submitted medical records that he has a current diagnosis of PTSD assigned to him by a competent health care provider.  Thus, while this evidence is new, it is not deemed to be material in that it does not relate to an unestablished fact necessary to substantiate the claim, specifically that the Veteran has a confirmed diagnosis of PTSD.  Therefore, no reasonable possibility of substantiating the claim has been shown and these records will not be considered new and material for the purpose of reopening this claim.

Although the Board is sympathetic to the Veteran's health difficulties, no new and material evidence has been received sufficient to reopen his claim.  Until the Veteran meets the threshold burden of submitting new and material evidence sufficient to reopen his claim, the benefit of the doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).





ORDER

Entitlement to service connection for diabetes mellitus, type II, to include as a result of in-service exposure to herbicides is denied.

As new and material evidence has not been received regarding the claim of entitlement to service connection for PTSD, the Veteran's claim is not reopened, and the appeal is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


